Case 5:19-cr-00130-H-BQy ne pep SP ares pIsPRiey GbeRr Page 1 of 1 PagelD 116
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

ee § DISTRICT COURT
Lubbock Division CLERK TPR DIST. OF TX
FILEO
HONORABLE: D. GORDON BRYANT, JR. PRESIDING . .
2020 JAN -2 PH 4: 36
DEPUTY CLERK: DDAVIS COURT REPORTER/TAPE MY DANIEL
LAW CLERK: N/A USPO: RASURAR py ty CLERK —
INTERPRETER: N/A Date: Jan 2, 2020
Cr, No. 5:19-CR-00130-H-BQ DEFT. No. 1

yee STATES OF AMERICA RUSSELL LORFING AUSA
AIDEN BRUCE-UMBAUGH MICHAEL KING (R)

 

 

Defendant's Name Counsel for Deft. Appt-(A), Retd-(R), FPD-(F)

 

ARRAIGNMENF/REARRAIGNMENT
Time in Court: 26mins (2:13-2:39)
Trial Status: [~ Completed by Jury Verdict [~ Continued from Previous Month [__ Directed Verdict [~ Evidence Entered

[ Hung Jury [7 Jury Selection Only, continued [7 Jury Selection or Verdict Only (No Trial Before this Judge)
[_ Mistrial [7 Settled/Guilty JK None

Days in Trial:
Hearing Concluded: JX Yes [~ No

JX. Defendant SWORN.

 

[— Arraignment [X Rearraignment -Held on count (s) 1

ofthe 1 count(s) [X Indictment [~ Information [7 Superseding Indictment [~ Complaint
[~ Sentencing Guidelines [_ Superseding Information
[X Deft enters a plea of [_ Not Guilty IX Guilty [— Nolo

[~ Waiver of Jury Trial

[— Waiver of Indictment filed

JX Plea Agreement accepted [_ Court defers acceptance of Plea Agreement
[X Plea Agreement filed (see agreement for details) [~ No Plea Agreement

[_ Plea Agreement included with Factual Resume.

JX Factual Resume filed.

[__ Sentencing set Date: Time:
[— Trial set for Date: Time:
Pretrial motions due: Discovery motions/Government Responses due:

[~~ Orders for PSI, Disclosure Date and Setting Sentencing entered.

 

 

[~ PSI waiver filed. PSI due: Pre-sentence Referral Form to:

[_ Deft Bond [~ Set [7 reduced to $ [~ Surety [— 10% [7 PR
[_ Deft failed to appear, bench warrant to issue.

[~ Bond |" continued [— forfeited

[IX Deft Custody/Detention continued.
[X Deft REMANDED to custody.

Re-arraigned on the INDICTMENT filed 11-13-19. Plea docs signed, Consent signed. Essential elements of the
chrgs/penalties read. Plead Guilty to Ct. 1. MJ recommends Guilty Plea be accepted, Order of Recommendation
ito be entered. 14-days to object. Probation will prepare a PSReport upon acceptance of the plea. The Dist. Judge
will enter Orders accepting Plea & Setting Sentencing. Deft remanded. (was Complaint 5:19-MJ-180)

 

OTHER PROCEEDINGS:

 

 

 

Tt requested his first name be corrected. The Court instructed the DOJ to Motion for correction of first name from Aiden to Aidan. Dft admitted
who he was and this does not effect his guilty plea. Correction to plea, prg 8 #2 should be same as #1 & #7 in the Factual Resume, all agreed.

 
